UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4166


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMAA   ATO  WASHINGTON,   a/k/a  Jamaa   Washington,   a/k/a
Jamal Ato Washington, a/k/a Jonathan White, a/k/a Timothy
White, a/k/a Jamaal Washington, a/k/a Jamar Washington,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00830-PMD-1)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Daniel Island, South Carolina, for Appellant.
Sean Kittrell, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jamaa Ato Washington pled guilty to possession of a

firearm after having been convicted of a felony offense.                        The

district   court   sentenced     him   to    120   months    imprisonment—the

statutory maximum sentence.        Washington’s attorney filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious issues for appeal, but

questioning whether Washington’s guilty plea was knowingly and

voluntarily entered.     Finding no reversible error, we affirm.

           In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                 See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002). Our                 review    of   the

transcript of the plea hearing leads us to conclude that the

district   court    fully      complied     with   Rule     11    in      accepting

Washington’s guilty plea.          The court ensured that Washington

understood the charge against him and the potential sentence he

faced, that he entered his plea knowingly and voluntarily, and

that the plea was supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).     Accordingly, we affirm Washington’s conviction.

           We    have   also     reviewed     Washington’s        sentence      and

determined that it was properly calculated and that the sentence

imposed was reasonable.        See Gall v. United States, 552 U.S. 38,

                                       2
51 (2007); see United States v. Llamas, 599 F.3d 381, 387 (4th

Cir.     2010).         The    district     court     followed        the    necessary

procedural steps in sentencing Washington, appropriately treated

the sentencing guidelines as advisory, properly calculated and

considered      the     applicable    guidelines      range,        and   weighed       the

relevant 18 U.S.C. § 3553(a) (2006) factors.                        We conclude that

the district court did not abuse its discretion in imposing the

chosen sentence.          See Gall, 552 U.S. at 41; United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within guidelines sentence).

            We have reviewed the entire record in this case and

have   found      no    meritorious       issues    for    appeal.          This    court

requires    that       counsel    inform    Washington,        in   writing,       of   the

right to petition the Supreme Court of the United States for

further    review.        If     Washington     requests       that   a   petition       be

filed,    but     counsel      believes    that    such    a    petition      would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on Washington.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED



                                            3